EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 12, and 20 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following limitations:
associating the contact information with a universal handle that is for the first user and that comprises an alphanumeric string, wherein associating the contact information with the universal handle includes associating the universal handle to each contact identifier among the plurality of contact identifiers, including the first contact identifier and the second contact identifier, and wherein the universal handle is different from each of the plurality of contact identifiers and is able to be used to contact the first user using both the first contact identifier and the second contact identifier; 
after identifying the contact information for the first user, selecting a contact identifier from among the contact information that is received and associated with the universal handle based at least on the selected mode of communication; and 
in response to the computer system receiving the communication request from the second user, connecting the first user with the second user using the selected contact identifier.
Claims 2-11 and 13-20 are allowed by virtue of their dependency from claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157